United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
North Metro, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-729
Issued: June 3, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 4, 2015 appellant filed a timely appeal from a January 16, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
recurrence of total disability on or after November 18, 2014 due to his March 2, 2005 work
injury.
FACTUAL HISTORY
OWCP accepted that on March 2, 2005 appellant, then a 48-year-old tractor trailer
operator, sustained a lumbar strain and herniated lumbar disc at L2-3 without myelopathy due to
1

5 U.S.C. §§ 8101-8193.

positioning a heavy dock board inside his tractor trailer at work.2 Appellant did not stop work at
that time, but began working in a limited-duty position for the employing establishment.
On March 8, 2006 OWCP granted appellant a schedule award for two percent permanent
impairment of his left leg. The award ran for 5.76 weeks from December 28, 2005 to
February 6, 2006. Appellant continued to complain of back and leg pain and his attending
physicians provided conservative medical care with pain medication.
In August 2011 appellant was referred to Dr. Marc J. Kornfield, an attending Boardcertified physical medicine and rehabilitation physician, for chronic pain management. In a
June 27, 2013 report, Dr. Kornfield stated that appellant reported that he continued to experience
back and leg pain after engaging in pushing and pulling at work. He recommended that he use a
back brace.
On July 18, 2013 appellant filed a claim for recurrence of disability (Form CA-2a)
alleging that he sustained a recurrence of total disability on July 11, 2013 due to his March 2,
2005 work injury.
In a September 13, 2013 decision, OWCP denied appellant’s claim as he did not submit
sufficient medical evidence to establish that he sustained a recurrence of total disability on or
after July 11, 2013 due to his March 2, 2005 work injury.
In a report dated July 25, 2014, Dr. Kornfield indicated that appellant reported that his
back pain was 7 out of 10, but that he continued to work on a full-time basis at the employing
establishment. He noted that appellant would continue with his medication regimen. On
August 22 and October 15, 2014 Dr. Kornfield provided a similar assessment of appellant’s
condition.
Appellant stopped work on November 18, 2014. On December 3 and 24, 2014 he filed
CA-7 claim forms alleging that he sustained total disability beginning on November 18, 2014
and continuing as a result of his March 2, 2005 work injury. In a development letter dated
December 8, 2014, OWCP advised appellant of the evidence needed to establish his claim. It
provided him with a questionnaire form to complete.
In support of his claim, appellant submitted a December 10, 2014 report in which
Dr. Kornfield stated that another attending physician had recommended that he undergo back
fusion surgery. Dr. Kornfield noted that he told appellant that he could not render an opinion
regarding whether the proposed surgery was advisable. He told appellant that he should not
work more than 40 hours per week in his job.
On December 15, 2014 Dr. Gower, an attending Board-certified neurosurgeon, performed
decompressive laminectomies at L1-2, L2-3, L3-4, L4-5, and L5-S1. This surgery was not
2

Evidence of record suggests that appellant was involved in a vehicular accident at work on January 20, 2010,
but it is unclear whether a medical condition was accepted in connection with this incident. OWCP later accepted
that he sustained a work-related left knee injury on May 20, 2012 which was developed under a different claim file
number xxxxxx159. These matters are not the subject of the present appeal.

2

authorized by OWCP and there is no indication in the record that OWCP accepted that it was
necessitated by residuals of the March 2, 2005 work injury.
In a duty status report dated December 16, 2014, Dr. Gower indicated that appellant
could not perform any work. He listed clinical findings of postoperative five level
decompression and stated “2005” in the portion of the form report for “diagnosis due to injury.”
In a January 7, 2015 report, Dr. Kornfield indicated that appellant did not appear for a visit
scheduled for that date.
Appellant submitted a questionnaire form, signed on December 24, 2014, in which he
asserted that his work necessitated his December 15, 2014 surgery. In an undated handwritten
notation on the questionnaire, Dr. Gower stated:
“[Appellant] demonstrates five levels of severe spinal stenosis requiring him to
have an [L1 through S1] lumbar laminectomy. Please excuse him from work.
The effective start date is November 16, 2014 through May 16, 2015. I will be
happy to fill out any [Family and Medical Leave Act and Short Term Disability]
benefits packets.”
By decision dated January 16, 2015, OWCP denied appellant’s claim as he did not submit
sufficient medical evidence to establish that he sustained a recurrence of total disability on or
after November 18, 2014 due to his March 2, 2005 work injury.
LEGAL PRECEDENT
When an employee, who is disabled from the job he or she held when injured on account of
employment-related residuals, returns to a light-duty position or the medical evidence of record
establishes that he or she can perform the light-duty position, the employee has the burden to
establish by the weight of the reliable, probative, and substantial evidence a recurrence of total
disability and show that he or she cannot perform such light duty. As part of this burden the
employee must show a change in the nature and extent of the injury-related condition or a change
in the nature and extent of the light-duty job requirements.3
ANALYSIS
OWCP accepted that on March 2, 2005 appellant sustained a lumbar strain and herniated
lumbar disc at L2-3 without myelopathy due to positioning a heavy dock board inside his tractor
trailer at work. Appellant did not stop work at that time but began working in a limited-duty
position for the employing establishment. He stopped work on November 18, 2014 and filed
3

S.F., 59 ECAB 525 (2008); Terry R. Hedman, 38 ECAB 222 (1986). 20 C.F.R. § 10.5(x) provides, “Recurrence
of disability means an inability to work after an employee has returned to work, caused by a spontaneous change in a
medical condition which had resulted from a previous injury or illness without an intervening injury or new
exposure to the work environment that caused the illness. This term also means an inability to work that takes place
when a light-duty assignment made specifically to accommodate an employee’s physical limitations due to his or
her work-related injury or illness is withdrawn (except when such withdrawal occurs for reasons of misconduct,
non-performance of job duties or a reduction-in-force), or when the physical requirements of such an assignment are
altered so that they exceed his or her established physical limitations.”

3

claim forms alleging that he was totally disabled beginning on November 18, 2014 and
continuing as a result of his work injury. By decision dated January 16, 2015, OWCP denied
appellant’s claim that he sustained a recurrence of total disability on or after November 18, 2014
due to his March 2, 2005 work injury.
The Board finds that appellant did not submit sufficient medical evidence to establish that
he sustained a recurrence of total disability on or after November 18, 2014 due to his March 2,
2005 work injury.
In a December 10, 2014 report, Dr. Kornfield, an attending Board-certified physical
medicine and rehabilitation physician, stated that appellant reported that another attending
physician had recommended that he undergo back fusion surgery. However, the submission of
this report would not support appellant’s claim for a recurrence of total disability on or after
November 18, 2014 due to his March 2, 2005 work injury. Dr. Kornfield noted that he told
appellant that he could not render an opinion regarding whether the proposed surgery was
advisable. He did not provide any opinion that appellant was disabled from his modified work
due to his March 2, 2005 work injury and, in fact, he told appellant that he could work 40 hours
per week in his job.
On December 15, 2014 Dr. Gower, an attending Board-certified neurosurgeon, performed
decompressive laminectomies at L1-2, L2-3, L3-4, L4-5, and L5-S1. In a duty status report
dated December 16, 2014, he indicated that appellant could not perform any work, but he did not
provide any clear opinion for the cause of this disability.4 In an undated handwritten notation on
a questionnaire appellant signed on December 24, 2015, Dr. Gower stated that appellant
demonstrated five levels of severe spinal stenosis requiring him to have an L1 through S1 lumbar
laminectomy. He indicated that appellant should be excused from work from November 16,
2014 through May 16, 2015 and noted, “I will be happy to fill out any [Family and Medical
Leave Act and Short Term Disability] benefits packets.”
The evidence of Dr. Gower does not establish that appellant sustained a recurrence of
total disability on or after November 18, 2014 due to his March 2, 2005 work injury. The Board
notes that the December 15, 2014 surgery at multiple levels was not authorized by OWCP and
there is no indication in the record that OWCP accepted that it was necessitated by residuals of
the March 2, 2005 work injury. Appellant’s March 2, 2005 injury was only accepted for lumbar
strain and herniated lumbar disc at L2-3 without myelopathy. Dr. Gower has not provided a
rationalized medical opinion that the surgery or any disability was due to the March 2, 2005
work injury.5 In fact, he has not provided any meaningful discussion of the March 2, 2005 work
injury. Dr. Gower mentioned spinal stenosis as a contributor to the need for surgery but he did
not provide an opinion that this condition was related to the March 2, 2005 work injury. He
performed surgery at multiple levels of appellant’s back and there is no compelling medical
evidence of record showing that the March 2, 2005 work injury contributed to the need for the
surgery and resultant disability.

4

Dr. Gower stated “2005” in the portion of the form report for “diagnosis due to injury.”

5

See supra note 3.

4

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained a recurrence of total disability on or after November 18, 2014 due to his March 2, 2005
work injury.
ORDER
IT IS HEREBY ORDERED THAT the January 16, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 3, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

